On July 23,1976 the court entered the following order in the above-identified case:
'“This case comes before the court on remand from the Supreme Court, filed July 22, 1976, wherein that court on June 24, 1976, ordered and adjudged that the judgment entered by this court, on March 19, 1975, 206. Ct. Cl. 303, 513 F. 2d 1360, in this case be, and is, affirmed in part and vacated in part and remanded the cause for further proceedings in conformity with the Supreme Court opinion in United States v. Alice R. Hopkins, 427 U.S. 123 (1976). Upon consideration thereof,
“it is ordered that the portion of the judgment of this court, entered on March 19,1975, deciding that plaintiff held his employment position by virtue of an express or implied contract, rather than by appointment, is vacated and. withdrawn and the case is returned to the trial division of this court for further proceedings on that question and in conformity with the opinion and remand of the Supreme Court.”